DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/12/21 has been considered.

Response to Amendment
	1. The amendment filed 10/22/21 has been entered.
	2. Claims 1-30 remain pending within the application.
	3. The amendment filed 10/22/21 is sufficient to overcome the 35 USC 101 rejection with regards to being directed to an abstract idea without reciting significantly more. The previous rejection has been withdrawn.
	4. The amendment filed 10/22/21 is sufficient to overcome the 35 USC 112(d) rejection of claim 11. The previous rejection has been withdrawn.
	5. The amendment filed 10/22/21 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-30. The previous rejections have been withdrawn.

Claim Objections
Claims 4, 10, 19, 25, 26, and 30 objected to because of the following informalities:  
“wherein the generating” should be “wherein the determining”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-10 and 12-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,719,558, in view of Merza United States Patent Application Publication 2013/0326620. See table and corresponding rejection below.
16750256
10719558
Obviousness reasoning/notes
1. A computer-implemented method comprising: causing display, in a table format in a graphical interface, of a textual representation of first raw machine data associated with a first event of a set of events; 
1. A computer-implemented method comprising: displaying, in a graphical interface, one or more events in a table format that includes one or more rows and each of the one or more rows includes one or more cells, wherein each of the one or more rows corresponds to one of the one or more events and at least one of the one or more cells of each row displays raw data that is associated with a corresponding event of the one or more events; 
Within the ‘558 patent raw data is contained within a table format and each row corresponds to an event with corresponding raw data. Therefore, the ‘558 patent discloses at least ‘a first raw machine data’ as described by the present application within raw data.

However, the ‘558 patent does not disclose that the raw data is textual data.
receiving a first user selection, in a row corresponding to the first event in the table format, 

The ‘558 patent does not disclose “receiving” a first selection.  However, the next 

based on a first user selection of first one or more values included in a portion of the raw data  that is displayed in a particular cell of a particular row corresponding to a particular event of one or more events, automatically determining an extraction rule that includes instructions to  extract a field label-value pair from the portion the raw data,  wherein the field label-value pair includes a particular value of the selected first one or more values and a particular field label that indicates a location in the particular event 

causing display, in the graphical interface, of an option corresponding to the determined extraction rule;
causing display of an option corresponding to the determined extraction rule in the graphical interface;
This is an obvious variance of the limitation.
and based on a second user selection of the option, causing display of the second field label-value pair that was extracted from the second raw machine data by applying the extraction rule
and based on a second user selection of the option in the graphical interface, causing display of second one or more values of one or more additional field label- value pairs, wherein the one or more additional field label-value pairs are extracted from additional portions of text of the raw data that are associated with 

2. The computer implemented method of claim 1, wherein the set of events are displayed in the table format, and the first selection is of a cell in the table format, the cell comprising the portion of the displayed first raw machine data.

Shown in independent claim 1 of ‘558 patent, “one or more events in a table format that includes one or more rows and each of the one or more rows includes one or more cells.”
3. The computer implemented method of claim 1, wherein the set of events are displayed in the table format, and the first selection is of a column in the table format, the column comprising the portion of the displayed first raw machine data.
3. The computer implemented method of claim 1, wherein the one or more events are displayed in the table format, and the first user selection is of a column in the table format, the column comprising the first one or more values.
This is an obvious variance of the limitation.
4. The computer implemented method of claim 1, wherein the generating of the extraction rule is based on determining the 


5. The computer implemented method of claim 1, further comprising: based on the second user selection of the option, causing the second field label-value pair to be assigned to a field associated with the set of events.
6. The computer implemented method of claim 1, further comprising: further based on the second user selection of the option in the graphical interface, causing the second one or more values to be assigned to a field of the one or more events.
This is an obvious variance of the limitation.
6. The computer implemented method of claim 1, wherein the first user selection and the 

Shown in independent claim 1 of ‘558 patent.
7. The computer implemented method of claim 1, further comprising:  Page 82 of 87Non-Provisional Patent ApplicationSPO115.02US.C1/332118 causing the extraction rule to be saved to a configuration file for a future field extraction that is used to apply a late binding schema to the second event to extract the second field label-value pair from the second raw machine data based on the second user selection of the option.
7. (Currently Amended) The computer implemented method of claim 1, further comprising: based on the first user selection of the first one or more values, causing the determined extraction rule to be saved to a configuration file for a future field extraction that is used to apply a late binding schema to a set of events.
This is an obvious variance of the limitation.
8. The computer implemented method of claim 1, wherein the extraction rule comprises a regular expression.
8. The computer implemented method of claim 1, wherein the determined extraction rule comprises a regular expression.
This is an obvious variance of the limitation.
9. The computer implemented method of claim 1, wherein the extraction rule defines a field comprising the first field label-value pair and the second field label-value pair.

Shown in independent claim 1 of ‘558 patent.

9. The computer implemented method of claim 1, wherein the automatically determining the extraction rule comprises detecting a first text portion of the portion of the raw data as being separated by the one or more demarcating characters from a second text portion of the portion of the raw data.

This is an obvious variance of the limitation.
11. The computer implemented method of claim 1, wherein the display of the second field label-value pair is in a column of the table format and the second field label-value pair includes the field label.

The ‘558 patent does not disclose this limitation within the claims.
12. The computer implemented method of claim 1, wherein the second field label-value pair is extracted from the second raw machine data using the 


13. The computer implemented method of claim 1, comprising applying a late binding schema 


14. The computer implemented method of claim 1, wherein the extraction rule defines a pattern for identification and extraction of the field label represented in the second raw machine data and a corresponding value represented in the second raw machine data.
14. The computer implemented method of claim 1, wherein the determined extraction rule comprises instructions define identification and extraction of a field label represented in the raw data and a corresponding value represented in the raw data.
This is an obvious variance of the limitation.
15. The computer implemented method of claim 1, wherein the display of the second field label-value pair extracted from the second raw machine data is with one or more additional events in a table format.
15. The computer implemented method of claim 1, wherein the causing display of the second the second one or more values of the one or more additional field label-value pairs extracted from the one or more additional events using the extraction rule 




Regarding claim 1, the ‘558 patent does not disclose:
the raw data is textual data; and
 “receiving” a first selection.
However, Merza discloses:
the raw data is textual data (Merza, para [0048], values such as a timestamp or URL string interpreted as being represented in an alphanumeric manner); and
 receiving a first user input on raw data (Merza, para [0111], input received).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to dynamically investigate the number and detail of events corresponding to particular values of interest (Merza, para [0002]).

Claims 16-21 recite the same limitations as claims 1-6 in a system form. Therefore, claims 16-21 correlate to the above rejections.
Claims 22-30 recite the same limitations as claims 1- 10 in a computer storage media form. Therefore, claims 22-30 correlate to the above rejections.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,719,558, in view of Merza United States Patent Application Publication 2013/0326620, in view of Zhang United States Patent Application Publication US 2013/0073542.
Regarding claim 11, the ‘558 patent in view of Merza does not disclose:
wherein the display of the second field label-value pair is in a column of the table format and the second field label-value pair includes the field label.
However, Zhang discloses:
wherein the display of the second field label-value pair is in a column of the table format and the second field label-value pair includes the field label (Zhang, para [0066], with reference to fig 6, “field picker 606” has Clienthost and Clientip selected as fields to include in a filter. As shown within the listed events 608, the field “Clientip=…” and “clienthost=…” is shown in each row of the filtered table).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information to include the pair in a column of a table. The motivation for doing so would have been to display efficiently generated reports of aggregated information (Zhang, para [0003]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen United States Patent Application Publication US 2007/0078872 in view of Merza United States Patent Application Publication 2013/0326620, in further view of Zhang United States Patent Application Publication US 2013/0073542.
Regarding claim 1, Cohen discloses a computer-implemented method comprising: 
causing display, in a table format in a graphical interface, of a textual representation of first raw machine data associated with a first event of a set of events (Cohen, para [0040], unstructured data in a column of a spreadsheet displayed includes at least a first textual representation and second textual representation); 
receiving a first user selection , in a table format in a graphical interface, of a text portion of the displayed textual representation of the first raw machine data, the text portion corresponding to at least a portion of a first field label-value pair (Cohen, page 4, paragraph [0044], with reference to figure 4, user selects populated cells (source) and unpopulated cells (destination). Inclusive of ‘at least a portion of a first field label-value pair’ represents corresponding);
based on the first user selection and using the text portion, determining an extraction rule that when applied extracts, from second raw machine data, a second field label-value pair, wherein based on the field label corresponding to the text portion, the extraction rule uses a location in the second raw machine data of the field label to identify, within the second raw machine data, a value of the second field label-value pair (Cohen, page 4, paragraph [0044], with reference to figure 4, user selects populated cells (source) and unpopulated cells (destination); Cohen, pages 4-5, paragraph [0046], determines pattern from unstructured data. Parsing includes parsing positional information representing ‘using a location’); 

and based on a second user selection of the option, causing display of the second field label-value pair extracted from the second raw machine data by applying the extraction rule (Cohens, page 4, paragraph [0044], uses parse data command to split text into substrings for multiple cells based on parsing information).
Cohens does not disclose:
raw machine data associated with a first event of a set of events;
the text portion including at least a field label; and
determining an extraction rule that when applied extracts, from second raw machine data associated with a second event of the set of events, a second field label-value pairbased on the field label being included in the text portion.
However, Merza discloses:
raw machine data associated with events (Merza, para [0041], data with identified events in the data)
 Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to dynamically investigate the number and detail of events corresponding to particular values of interest (Merza, para [0002]).
Cohen in view of Merza does not disclose:
the text portion including at least a field label; and
based on the field label being included in the text portion.
Zhang discloses:
the text portion including at least a field label; and
determining an extraction rule that when applied extracts, from second raw machine data associated with a second event of the set of events, a second field label-value pairbased on the field label being included in the text portion (Zhang, para [0066], with reference to fig 6, “field picker 606” has Clienthost and Clientip selected as fields to include in a filter. A filter represents an extraction rule. As shown within the listed events 608, the field “Clientip=…” and “clienthost=…” is shown in each row of the filtered table).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information to include the pair in a column of a table. The motivation for doing so would have been to display efficiently generated reports of aggregated information (Zhang, para [0003]).

Regarding claim 2, Cohens in view of Merza in further view of Zhang discloses the computer implemented method of claim 1. Cohens additionally discloses wherein the set of events are displayed in a table format, and the first user selection is of a cell in the table format, the cell comprising the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0044], with reference to figure 4, spreadsheet with cell selection).

Regarding claim 3, Cohens in view of Merza in further view of Zhang discloses the computer implemented method of claim 1. Cohens additionally discloses wherein the set of events are displayed 

Regarding claim 4, Cohens in view of Merza in further view of Zhang discloses the computer implemented method of claim 1. Cohens additionally discloses wherein the generating of the extraction rule is based on determining a particular the field label and a particular value of the first field label-value pair from a portion of text included in subpart of the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0044], parse data command allows for a row to be divided into multiple rows based on a delimiter).

Regarding claim 5, Cohens in view of Merza in further view of Zhang discloses the computer implemented method of claim 1. Cohens additionally discloses further comprising: based on the second user selection of the option, causing the second field label-value pair to be assigned to a field (Cohens, page 4, paragraph [0044], split text command allows for a row to be divided into multiple rows based on a delimiter).
Cohen does not disclose the field is associated with a set of events.
Merza discloses a field is associated with a set of events (Merza, para [0041], data with identified events in the data; Merza, para [0111], field value pairs)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to 

Regarding claim 6, Cohens in view of Merza in further view of Zhang discloses the computer implemented method of claim 1. Cohens additionally discloses wherein the first user selection and the second user selection are in a same graphical interface (Cohens, para [0044], shown within same spreadsheet application).

Regarding claim 8, Cohens in view of Merza in further view of Zhang discloses the method of claim 1.  Cohens additionally discloses wherein the extraction rule comprises a regular expression (Cohens, paragraph [0040], patterns used in parsing data are formed from regular expressions).

Merza Regarding claim 9, Cohens in view of Merza in further view of Zhang discloses the method of claim 1.  Merza additionally discloses wherein the extraction rule defines a field comprising the first field label-value pair and the second field label-value pair (Merza, para [0111-113], applies extraction rule to multiple events, extraction rule defines field-value pairs).

Regarding claim 10, Cohens in view of Merza in further view of Zhang discloses the method of claim 1.  Cohens additionally discloses wherein the generating the extraction rule comprises determining a first text portion of the displayed textual representation of the first raw machine data is separated from a second text portion of the displayed textual representation of the first raw machine data by one or more demarcating characters (Cohens, page 4, paragraph [0044], uses delimiters to split text; Cohen, pages 4-5, paragraph [0046], determines pattern from unstructured data.).

claim 11, Cohens in view of Merza in further view of Zhang discloses the method of claim 1. Zhang additionally discloses wherein the display of the second field label-value pair is in a column of the table format and the second field label-value pair includes the field label (Zhang, para [0066], with reference to fig 6, “field picker 606” has Clienthost and Clientip selected as fields to include in a filter. As shown within the listed events 608, the field “Clientip=…” and “clienthost=…” is shown in each row of the filtered table).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information to include the pair in a column of a table. The motivation for doing so would have been to display efficiently generated reports of aggregated information (Zhang, para [0003]).

Regarding claim 12, Cohens in view of Merza in further view of Zhang discloses the method of claim 1. Cohens additionally discloses wherein the second field label-value pair is extracted from the second raw machine data using the extraction rule as part of a command that is based on the second user selection of the option, and the command automatically extracts all field label-value pairs that match the extraction rule in a plurality of events (Cohens, page 4, paragraph [0044], uses split text command to split text into substrings for multiple cells, wherein each cell is a piece of raw data).
Cohen does not disclose the cell data is event data.
Merza discloses data includes event data (Merza, para [0041], data with identified events in the data)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to 

Regarding claim 13, Cohen in view of Merza in further view of Zhang discloses the computer implemented method of claim 1.  Merza additionally discloses comprising applying a late binding schema to the set of events using a plurality of extraction rules that comprise the extraction rule based on the second user selection of the option (Merza, para [0067], late binding schema used).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing of an extraction rule to include the application of a late binding schema based on Merza.  The motivation for doing so would have been allowing data to be structured only when a query is presented, instead of at the time of storing the event data (Merza, para [0067]).

Regarding claim 14, Cohens in view of Merza in further view of Zhang discloses the method of claim 1. Cohens additionally discloses wherein the extraction rule defines a pattern for identification and extraction of [[a]] the field label represented in the second raw machine data and a corresponding value represented in the second raw machine data (Cohens, paragraph [0040], patterns used in parsing data are formed from regular expressions; Cohens, page 4, paragraph [0044], uses split text command to split text into substrings for multiple cells, wherein each cell is a piece of raw data).

Regarding claim 15, Cohens in view of Merza in further view of Zhang discloses the method of claim 1. Cohens additionally discloses wherein the display of the second field label-value pair extracted from the second raw machine data in a table format (Cohens, page 4, paragraph [0043], with regards to figure 3, allows user to select column with second field-label value pair and outputs it in column form).

Merza discloses a second raw machine data with one or more additional events in a table format (Merza, para [0111], rules are applied to multiple events).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to dynamically investigate the number and detail of events corresponding to particular values of interest (Merza, para [0002]).

Regarding claim 16, Cohens discloses a system comprising:
one or more data processors; and
one or more computer-readable storage media containing instructions which when executed on the one or more data processors, cause the one or more processors to perform operations including:
causing display, in a table format in a graphical interface, of a textual representation of first raw machine data associated with a first event of a set of events (Cohen, para [0040], unstructured data in a column of a spreadsheet displayed includes at least a first textual representation and second textual representation); 
receiving a first user selection , in a table format in a graphical interface, of a text portion of the displayed textual representation of the first raw machine data, the text portion corresponding to at least a portion of a first field label-value pair (Cohen, page 4, paragraph [0044], with reference to figure 4, user selects populated cells (source) and unpopulated cells (destination). Inclusive of ‘at least a portion of a first field label-value pair’ represents corresponding);

causing display, in the graphical interface, of an option corresponding to the determined extraction rule (Cohen, page 4, paragraph [0044], with reference to figure 4, pop up window with options to parse and split text); 
and based on a second user selection of the option, causing display of the second field label-value pair extracted from the second raw machine data by applying the extraction rule (Cohens, page 4, paragraph [0044], uses parse data command to split text into substrings for multiple cells based on parsing information).
Cohens does not disclose:
raw machine data associated with a first event of a set of events;
the text portion including at least a field label; and
determining an extraction rule that when applied extracts, from second raw machine data associated with a second event of the set of events, a second field label-value pairbased on the field label being included in the text portion.
However, Merza discloses:
raw machine data associated with events (Merza, para [0041], data with identified events in the data)

Cohen in view of Merza does not disclose:
the text portion including at least a field label; and
determining an extraction rule that when applied extracts, from second raw machine data associated with a second event of the set of events, a second field label-value pairbased on the field label being included in the text portion.
Zhang discloses:
the text portion including at least a field label; and
determining an extraction rule that when applied extracts, from second raw machine data associated with a second event of the set of events, a second field label-value pairbased on the field label being included in the text portion (Zhang, para [0066], with reference to fig 6, “field picker 606” has Clienthost and Clientip selected as fields to include in a filter. A filter represents an extraction rule. As shown within the listed events 608, the field “Clientip=…” and “clienthost=…” is shown in each row of the filtered table).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information to include the pair in a column of a table. The motivation for doing so would have been to display efficiently generated reports of aggregated information (Zhang, para [0003]).
	
claim 17, Cohens in view of Merza in further view of Zhang discloses the system of claim 16. Cohens additionally discloses wherein the set of events are displayed in a table format, and the first user selection is of a cell in the table format, the cell comprising the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0044], with reference to figure 4, spreadsheet with cell selection).

Regarding claim 18, Cohens in view of Merza in further view of Zhang discloses the system of claim 16. Cohens additionally discloses wherein the set of events are displayed in the table format, and the first user selection is of a column in the table format, the column comprising the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0043], allows user to select column).

Regarding claim 19, Cohens in view of Merza in further view of Zhang discloses the system of claim 16. Cohens additionally discloses wherein the generating of the extraction rule is based on determining the field label and a value of the first field label-value pair from a subpart of the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0044], split text command allows for a row to be divided into multiple rows based on a delimiter).

Regarding claim 20, Cohens in view of Merza in further view of Zhang discloses the system of claim 16. Cohens additionally discloses wherein the operations further comprise: based on the second selection of the option, causing the second field label-value pair to be assigned to a field (Cohens, page 4, paragraph [0044], split text command allows for a row to be divided into multiple rows based on a delimiter).
Cohen does not disclose the field is associated with a set of events.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to dynamically investigate the number and detail of events corresponding to particular values of interest (Merza, para [0002]).

Regarding claim 21, Cohens in view of Merza in further view of Zhang discloses the system of claim 16. Cohens additionally discloses wherein the first selection and the second selection are in a same graphical interface (Cohens, para [0044], shown within same spreadsheet application).

Regarding claim 22, Cohens discloses one or more non-transitory computer-storage media storing computer-useable instructions that, when executed by a computing device, perform a method, the method comprising:
causing display, in a table format in a graphical interface, of a textual representation of first raw machine data associated with a first event of a set of events (Cohen, para [0040], unstructured data in a column of a spreadsheet displayed includes at least a first textual representation and second textual representation); 
receiving a first user selection, in a table format in a graphical interface, of a text portion of the displayed textual representation of the first raw machine data, the text portion corresponding to at least a portion of a first field label-value pair (Cohen, page 4, paragraph [0044], with reference to figure 4, at least a portion of a first field label-value pair’ represents corresponding);
based on the first user selection and using the text portion, determining an extraction rule that when applied extracts, from second raw machine data, a second field label-value pair, wherein based on the field label corresponding to the text portion, the extraction rule uses a location in the second raw machine data of the field label to identify, within the second raw machine data, a value of the second field label-value pair (Cohen, page 4, paragraph [0044], with reference to figure 4, user selects populated cells (source) and unpopulated cells (destination); Cohen, pages 4-5, paragraph [0046], determines pattern from unstructured data. Parsing includes parsing positional information representing ‘using a location’); 
causing display, in the graphical interface, of an option corresponding to the determined extraction rule (Cohen, page 4, paragraph [0044], with reference to figure 4, pop up window with options to parse and split text); 
and based on a second user selection of the option, causing display of the second field label-value pair extracted from the second raw machine data by applying the extraction rule (Cohens, page 4, paragraph [0044], uses parse data command to split text into substrings for multiple cells based on parsing information).
Cohens does not disclose:
raw machine data associated with a first event of a set of events;
the text portion including at least a field label; and
determining an extraction rule that when applied extracts, from second raw machine data associated with a second event of the set of events, a second field label-value pairbased on the field label being included in the text portion.
However, Merza discloses:

 Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to dynamically investigate the number and detail of events corresponding to particular values of interest (Merza, para [0002]).
Cohen in view of Merza does not disclose:
the text portion including at least a field label; and
determining an extraction rule that when applied extracts, from second raw machine data associated with a second event of the set of events, a second field label-value pairbased on the field label being included in the text portion.
Zhang discloses:
the text portion including at least a field label; and
determining an extraction rule that when applied extracts, from second raw machine data associated with a second event of the set of events, a second field label-value pairbased on the field label being included in the text portion (Zhang, para [0066], with reference to fig 6, “field picker 606” has Clienthost and Clientip selected as fields to include in a filter. A filter represents an extraction rule. As shown within the listed events 608, the field “Clientip=…” and “clienthost=…” is shown in each row of the filtered table).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the information to include the pair in a column of a 

Regarding claim 23, Cohen in view of Merza in further view of Zhang discloses the one or more computer-storage media of claim 22. Cohen additionally discloses wherein the set of events are displayed in a table format, and the first user selection is of a cell in the table format, the cell comprising the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0044], with reference to figure 4, spreadsheet with cell selection).

Regarding claim 24, Cohen in view of Merza in further view of Zhang discloses the one or more computer-storage media of claim 22. Cohen additionally discloses wherein the set of events are displayed in the table format, and the first user selection is of a column in the table format, the column comprising the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0043], allows user to select column).

Regarding claim 25, Cohen in view of Merza in further view of Zhang discloses the one or more computer-storage media of claim 22. Cohens additionally discloses wherein the generating of the extraction rule is based on determining the field label and a value of the first field label-value pair from a subpart of the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0044], split text command allows for a row to be divided into multiple rows based on a delimiter).

Regarding claim 26, Cohen in view of Merza in further view of Zhang discloses the one or more computer storage media of claim 22. Merza additionally discloses wherein the generating the extraction 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to dynamically investigate the number and detail of events corresponding to particular values of interest (Merza, para [0002]).

Regarding claim 27, Cohen in view of Merza in further view of Zhang discloses the one or more computer storage media of claim 22. Cohens additionally discloses further comprising: based on the second selection of the option, causing the second field label-value pair to be assigned to a field (Cohens, page 4, paragraph [0044], split text command allows for a row to be divided into multiple rows based on a delimiter).
Cohen does not disclose the field is associated with a set of events.
Merza discloses a field is associated with a set of events (Merza, para [0041], data with identified events in the data; Merza, para [0111], field value pairs)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to 

Regarding claim 28, Cohen in view of Merza in further view of Zhang discloses the one or more computer storage media of claim 22. Merza additionally discloses wherein the first selection and the second selection are in a same graphical interface (Cohens, para [0044], shown within same spreadsheet application).

Regarding claim 29, Cohen in view of Merza in further view of Zhang discloses the one or more computer storage media of claim 22. Cohens additionally discloses wherein the determined extraction rule comprises a regular expression (Cohens, paragraph [0040], patterns used in parsing data are formed from regular expressions).

Regarding claim 30, Cohen in view of Merza in further view of Zhang discloses the one or more computer storage media of claim 22. Cohens additionally discloses wherein the generating the extraction rule comprises determining a first text portion of the displayed textual representation of the first raw machine data is separated from a second text portion of the displayed textual representation of the first raw machine data by one or more demarcating characters (Cohens, page 4, paragraph [0044], uses delimiters to split text). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen United States Patent Application Publication US 2007/0078872, in view of Merza United States Patent Application Publication 2013/0326620, in further view of Zhang United States Patent Application Publication US 2013/0073542, .
Regarding claim 7, Cohen in view of Merza in further view of Zhang discloses the computer implemented method of claim 1.  Cohen in view of Merza in further view of Zhang does not disclose further comprising:   causing the extraction rule to be saved to a configuration file for a future field extraction that is used to apply a late binding schema to the second event to extract the second field label-value pair from the second raw machine data based on the second selection of the option.
Yuknewicz discloses further comprising:   causing the extraction rule to be saved to a configuration file for a future field extraction that is used to apply a late binding schema to the second event to extract the second field label-value pair from the second raw machine data based on the second selection of the option (Yuknewicz, page 4, paragraph [0049], late binding, where the user creates the UI first, display control objects are positioned and looking as desired, and then the user simply associates the data fields with the corresponding UI controls, and the tool binds the control to the data entity on the fly, such that the control-data associations are performed after the fact).
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the selection and extraction rule of Cohen in view of Merza to include saving the settings in a configuration file.  The motivation for doing so would have been saving setting for an improved development framework (Yuknewicz, page 1, paragraphs [0002-3]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178